Order of the Supreme Court, Kings County, dated April 8, 1968, reversed, without costs, plaintiffs’ motion to set aside jury verdict in favor of defendant denied, and verdict reinstated. There was ample evidence to support a finding by the jury that there was no actionable negligence attributable to the driver of the ear. The trial court should not have set aside the verdict in favor of defendant (Winter v. Rickman, 26 A D 2d 842; Kalin v. Robert Catino, Inc., 20 A D 2d 549; Pertofsky v. Drucks, 16 A D 2d 690). Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.